Title: Samuel J. Harrison to Thomas Jefferson, 19 March 1813
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          Dear Sir Lynchbg mar 19–1813
          I recd your Letter of the 7 Inst in due Course. I fear your Ideas as to the Intention of the Blockading Squadron will not be Realized—my opinion is that, it is intended, & will be permenant; except as to Bread Stuffs—and even as to that, unless they Should be necessitated abroad—which we have no right to believe will Shortly be the Case, as Various accounts from the Peninsula State the Quantity there to be great, & prices low—Besides we may now, expect Considerable Shipments will be made to them from the Baltick.
          Mr Goodman has only Sent in 5 Hhds Tobo which being too high in Orders, has thrown him Considerably back, as he was obliged to Exchange a good deal, before it would be fit for prizing—He was with me yesterday, and Says he thinks there will be Rather over 20,000—but that I may Count Certainly upon that much—I have directed him
			 to be Very particular about the order of the Balance; which may put off the last till perhaps, the middle of may—But wishing to Serve you—I here enclose you a Dft on my Friends Gibson & Jefferson for $1,000. at Ten Days Sight—which I Suspect will be about as much as the Crop will amount
			 to, as the Hhds that are Recd are much lighter than Mr Goodman expected.
          please acknowledge the Rect of thro’
          Yr Mo ob Hb stS J Harrison
        